Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 21, 2011                                                                                  Robert P. Young, Jr.,
                                                                                                                Chief Justice

  142910                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  GUY HISSONG and BETHANY HISSONG,                                                                        Brian K. Zahra,
           Plaintiffs-Appellees,                                                                                     Justices

  and                                                              SC: 142910
                                                                   COA: 294956
  MARK R. DANCER,                                                  Wexford CC: 06-019885-CE
            Appellant,
  v
  STEWART BRYCE, CAROLYN BRYCE,
  COUNTY OF WEXFORD, WEXFORD
  COUNTY DEPARTMENT OF PUBLIC WORKS,
  and WEXFORD COUNTY LANDFILL,
           Defendants-Appellees,
  and
  JILANE FENNER and FENNER REAL ESTATE,
  INC., a/k/a EXIT REALTY OF GREATER
  CADILLAC,
               Defendants.

  _________________________________________/

          On order of the Court, the application for leave to appeal the March 3, 2011
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in
  lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals, for
  the reasons stated in the Court of Appeals dissenting opinion, and we REMAND this case
  to the Wexford Circuit Court for reconsideration of the defendants’ motion for sanctions
  pursuant to MCR 2.114(D), (E), (F) and MCL 600.2591. On remand, if the circuit court
  again assesses sanctions, we direct the court to determine whether the plaintiffs’ co-
  counsel at the time of the defendants’ motion for summary disposition—James P. O’Neill
  and Robert Charles Davis—should be held jointly and severally liable for the assessment,
  along with the plaintiffs and their former attorney, Mark R. Dancer.

        We do not retain jurisdiction.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 21, 2011                  _________________________________________
           y0914                                                              Clerk